Citation Nr: 1627127	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  05-21 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder, and if so, whether the reopened claim should be granted.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 15, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
	

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to December 1973.  This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Philadelphia, Pennsylvania.

When this case was before the Board in May 2008, it was decided in part and remanded in part.  

While the case was in remand status, the Veteran was afforded a videoconference hearing in March 2009 before a Decision Review Officer of the Philadelphia RO.  A transcript of the proceeding is of record.

In addition, in a March 2012 rating decision, a 100 percent schedular rating for the Veteran's service-connected psychiatric disability and a 100 percent schedular rating for his service-connected renal disability were granted, effective June 15, 2011.  As a result, the issue of entitlement to a TDIU based on service-connected disabilities for the period of the claim beginning June 15, 2011, is rendered moot.  In this regard the Board notes that there is no contention or evidence suggesting that the Veteran's service-connected disabilities, other than the psychiatric and renal disabilities, are sufficient by themselves to render him unemployable.  The Board will limit its consideration accordingly.
 
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A rating decision issued in June 1994 denied service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  The evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection.

3.  PTSD has not been present during the period of the claim.
 
4.  Prior to June 15, 2011, the Veteran's service-connected disabilities were not sufficient to preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for PTSD has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for establishing entitlement to service connection for PTSD have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
 
3.  Prior to June 15, 2011, the criteria for entitlement to a TDIU due to service-connected disabilities were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court has also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a June 1994 rating decision, the Veteran's original claim seeking entitlement to service connection for PTSD was denied.  The claim was denied based on the RO's determination that there was no valid service stressor supporting a diagnosis of PTSD.  The evidence of record at the time of the June 1994 rating decision consisted of the Veteran's statements, service treatment and personnel records, VA treatment records for a period of hospitalization from September 1992 to November 1992, and the report of a VA psychiatric examination dated in September 1993.

The Veteran was notified of this decision, but he did not timely file an appeal and did not submit additional evidence during the appeal period.  The subsequently received evidence includes statements from the Veteran regarding his alleged in-service stressors involving a vehicle accident, combat activities during his tour in Vietnam, and being subjected to racially-induced violence as a black soldier; VA treatment records; the RO hearing transcript; and the reports of VA psychiatric examinations in March 2012 and June 2013.

The Board finds that this medical and lay evidence is both new and material.  This evidence demonstrates that the Veteran was treated for psychiatric symptoms that were potentially indicative of PTSD during the appeal period.  This evidence also suggests that there could be a relationship between the Veteran's claimed PTSD and his alleged in-service stressors involving a vehicle accident, combat activities during his service in the Gulf of Tonkin, and being subjected to racially-induced violence as a black soldier.  Because this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and because it raises a reasonable possibility of substantiating that claim, the Board finds that reopening the claim of entitlement to service connection for PTSD is warranted.

II.  VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The duty to assist the Veteran has been satisfied in this case.  The Veteran's available service treatment records, service personnel records, and all identified post-service VA treatment records have been obtained and associated with the record.  

In March 2012 and July 2013, the Veteran was provided with VA psychiatric examinations.  Both VA examiners reviewed the evidence of record and performed a comprehensive diagnostic evaluation of the Veteran's psychiatric disorders, including his claimed PTSD.  Thereafter, both VA examiners reported their findings and provided medical opinions with supporting rationale for the conclusions reached.  The Board finds the March 2012 and July 2013 VA examination reports are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board observes that the Veteran was not afforded a contemporaneous examination regarding his claim for a TDIU.  However, such an examination is not necessary in this case because, as discussed below, the medical evidence of record is sufficient to decide the claim.

After reviewing the record, the Board also finds that the actions requested in the May 2008 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims on appeal.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims below.

III.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Entitlement to Service Connection for PTSD

The Veteran claims that service connection is warranted for PTSD because it is due to service stressors, to include engaging in combat activities and witnessing bombing, shelling, gunfire to and from nearby ships, and many dead bodies; being involved in an in-service vehicle accident; and being subjected to racially-induced violence as a black soldier.

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  In particular, a diagnosis PTSD must conform to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) or, for claims received by or pending before the RO on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

B.  Factual Background and Analysis

The Veteran served on active duty in the Navy from October 1971 to December 1973.  The Veteran's report of separation, Form DD-214, shows that he was an Operations Specialist and Radio Operator while on active duty and was awarded the National Defense Service Medal and the Vietnam Service Medal.  His service treatment records are silent for any evidence of PTSD or any other psychiatric disorder. 

The Veteran's post-service treatment records include multiple diagnoses of PTSD during the period of the claim.  Specifically, these records document that the Veteran has received ongoing psychiatric treatment since September 1992.

In September 1993, the Veteran underwent a VA psychiatric examination and was diagnosed with PTSD.  However, a thorough review of the examination report reveals that this diagnosis was based on the Veteran's own statements about his in-service stressors and was not based on corroborated or verified in-service events.

In November 2008, the RO issued a memorandum wherein the RO found that there was a lack of information required to corroborate the Veteran's alleged in-service stressors.  

In March 2012, the Veteran was afforded another VA psychiatric examination.  During the examination, the Veteran reported that he became depressed after he was involved in a motor vehicle accident during service and that he would frequently isolate and withdraw himself as a result of that event.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner provided a diagnosis of major depressive disorder with psychotic features and opined that this psychiatric disorder was "at least as likely as not" secondary to the Veteran's service in the Navy.  The examiner also noted that the Veteran had a crack cocaine dependency in remission.  

In July 2013, the Veteran underwent another VA psychiatric examination to determine whether he had a diagnosis of PTSD which conformed to the DSM-IV criteria.  During the examination, the Veteran reported having two stressors.  First, he indicated that he was a radio operator on the U.S.S. Enterprise.  He stated that he saw bodies floating in the water while stationed in the Gulf of Tonkin and said that people would come out in their fishing boats.  He said that the next day, the fishing boats were empty and the bodies were floating all around.  He stated that he heard the bombs go off but he did not see the actual battle; he said that he just saw the end result.  Second, the Veteran indicated that he was responsible for all communications to planes, ships, and submarines.  He claimed he had to keep everyone informed.  He stated that he had a very special top secret clearance and he was allowed to answer the "red" phone if it ever rang.  He said he would be court martialed if he did not answer it.  He said he was very stressed because he was the person who took the message directly from President Johnson to start bombing the North Vietnamese for seven days straight until they signed the peace treaty.  He said he was not allowed to hand the phone to his Captain or Rear Admiral until he had gone through all the codes.

After reviewing the evidence of record and evaluating the Veteran, the July 2013 VA examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD under DSM-IV.  Specifically, the examiner found that the Veteran did not meet "Criterion C" of the PTSD diagnosis because he did not demonstrate persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma).  Rather, the examiner opined that the Veteran's proper diagnosis was major depression with psychotic features secondary to his naval experience.  The examiner opined that the Veteran's major depression was "at least a likely as not" the result of his naval service and was exacerbated by multiple health problems.  Moreover, the examiner opined that there was a great deal of confabulation during the evaluation and that the Veteran was a very poor historian.  Regarding the Veteran's prior PTSD diagnoses in his post-service VA treatment records, the examiner provided the following opinion:

The [claims file] does document [that] the Veteran was admitted to a PTSD dual diagnosis program at Coatesville [VA Medical Center].  He was treated for PTSD, depression, and cocaine dependence.  He was also treated at Fort Miley for PTSD.  However, having some of the symptoms is not sufficient to confirm a formal diagnosis of PTSD.  His treatment records do document a consistent long-term inpatient and outpatient treatment for a history of depression with psychotic features.  PTSD was never identified as the primary focus of his mental health treatment; the primary focus was cocaine dependence and major depression.  Providers did not document enough symptoms to establish that the Veteran met the formal DSM-IV criteria for PTSD.

Based on a longitudinal review of the record, the Board concludes that service connection is not warranted for PTSD because it has not been present during the period of the claim.    See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
In this regard, the Board notes that a diagnosis of PTSD conforming to the DSM-IV criteria has not been rendered during the period of the claim.  The July 2013 VA examiner found that Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV.  Specifically, the examiner found that the Veteran did not meet "Criterion C" of the PTSD diagnosis because he did not demonstrate persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma).  Although the Veteran's post-service VA treatment records show a history of treatment for PTSD, none of the records identify all of the elements required to support the diagnosis.  Moreover, the July 2013 VA examiner addressed the validity of these earlier PTSD diagnoses of record and opined the healthcare providers who offered these diagnoses did not document enough symptoms to establish that the Veteran met the formal DSM-IV criteria for PTSD.

While the Veteran might believe that he meets the diagnostic criteria for PTSD, his lay opinion concerning this matter requiring specialized training if of not probative value.  In any event the Veteran's lay opinion is clearly of less probative value than the opinion of the July 2013 VA examiner.

Although the Board has determined that the Veteran is not entitled to service connection for PTSD because it has not been present during the period of the claim, VA has recognized that the Veteran has a psychiatric disability due to his active service, and the Veteran is currently receiving compensation at the 100 percent rate for the service-connected psychiatric disability.  

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

V.  Entitlement to a TDIU Prior to June 15, 2011

A.  Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a). 

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  See 38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

B.  Factual Background and Analysis

In November 2008, the RO received the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  It that application, the Veteran listed his employment for the past five years and indicated that he worked for approximately four different employers during that time period.  He also noted that he spent approximately one and a half years as a student from September 2004 to March 2006.  Additionally, the Veteran indicated that he began working full-time as a housekeeping aid with the Coatesville VA Medical Center (VAMC) in August 2008, that he was still employed in that capacity, and that he had not missed any work as a result of his disabilities.

In response to a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), which was received by the RO in July 2013, the Human Resources Department of the Coatesville VA Medical Center (VAMC) indicated that the Veteran last worked full-time as a housekeeping aid on August 16, 2011, and that his employment with the VAMC officially ended on February 10, 2012, because of his disabilities.

In March 2012, the RO issued a rating decision that awarded 100 percent disability ratings for the Veteran's service-connected major depressive disorder, with psychotic symptoms and substance abuse in remission, and for his service-connected renal failure.  These 100 percent disability ratings were made effective from June 15, 2011.  

The evidence of record reflects that the Veteran was gainfully employed full-time until August 16, 2011, at which point he stopped working due to the severity of his service-connected disabilities.  Therefore, it is clear that the Veteran was not unemployable during the period of the claim prior to August 16, 2011.  In fact, his representative conceded in argument submitted in February 2016 that the TDIU issue was rendered moot by the grant of the 100 percent schedular ratings, effective June 15, 2011, since the Veteran maintained substantially gainful employment until August 2011.  Accordingly, the Veteran's claim for a TDIU prior to June 15, 2011, must be denied.


      (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU based on service-connected disabilities prior to June 15, 2011, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


